DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the application filed 12/20/2020. 

Claims 1-5 are presenting for examination. Claims 1 and 3 are independent Claims. 

Specification


2.         The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The cross reference related to the application cited in the specification must be updated (i.e., update the relevant status, with PTO serial numbers or patent numbers where appropriate, on page 1). Correction is required.

Claim Objections

3.	Claims 3 and 5 are objected to because of the following informalities: 



(i) Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.

Claims 3 and 5 are objected to because they are not formatted correctly. Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75(i) and MPEP § 608.01(m).

Appropriate correction is required.

Double Patenting


4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


	Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of U.S. patent number US 10902180.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4 of Patent No. US 10902180 contain every element of claims 1-5 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US 10902180
1. A method of displaying an electronic form on a mobile device, comprising: 











obtaining the display width, a viewing orientation of the mobile device; 

displaying on the mobile device one or more cells used in the electronic form based on said display width, said viewing orientation and said visual priority.


providing a processor functionally coupled to a memory; storing code in the memory; executing with the processor the code to display on the mobile device one or more repeats comprised of one or more cells; filling out at least one of the one or more cells with a value; 



obtaining a display width of a screen of the mobile device; 

detecting a change in viewing orientation; and adapting a number of cells to be displayed based at least in part on the display width, a viewing orientation of the mobile device, and the visual priority attached to the one or more cells wherein each cell of the one or more cells is displayed upon a determination that there is a pre-defined minimum width available on the screen of the mobile device. 


2. The method of claim 1, wherein a summary comprises a sum, average, minimum, maximum, count, or a median of said value. 

3. A mobile device for displaying an electronic form comprising: 

a processor configured to execute code to 




display on a screen of the mobile device one or more cells and to attach a visual priority to the one or more cells used in the electronic form, to obtain a display width of the screen, detect a change in viewing orientation and adapt a number of cells to be displayed on the screen based at least in part on the display width, a viewing orientation of the mobile device and the visual priority attached to the one or more cells.
3. A mobile device for displaying an electronic form comprising: 

a processor functionally coupled to a memory; and code stored in the memory; wherein the processor is configured to execute the code to 

display on a screen of the mobile device one or more repeats comprised of one or more cells and attach a visual priority to the one or more cells used in the electronic form, obtain a display width of the screen, detect a change in viewing orientation and adapt a number of cells to be displayed on the screen based at least in part on the display width, a viewing orientation of the mobile device and the visual priority attached to the one or more cells; wherein when at least one of the one or more cells is filled with one or more values and a summary of at said values; wherein the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width; and the number of cells 

3. …wherein when at least one of the one or more cells is filled with one or more values and a summary of at said values… 
5. The mobile device of claim 3, wherein the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width; and the number of cells displayed is modified when the display width changes 

wherein a summary comprises a sum, average, minimum, maximum, count, or a median of at least some of the values.
3. …wherein the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width; and the number of cells displayed is modified when the display width changes


4….wherein a summary comprises a sum, average, minimum, maximum, count, or a median of at least some of the values. 




Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. patent number US 10198404.

 	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of Patent No. US 10198404 contain every element of claims 1-5 and of the instant application and thus anticipate the claim of the instant application.  Claim of the instant application therefore are not patently distinct from the earlier patent claims and as such is unpatentable over obvious-type double patenting.  A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.  

anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)”. ELI LILLY AND COMPANY vs. BARR LABORATORIES INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).


Current Application
US 10198404
1. A method of displaying an electronic form on a mobile device, comprising: 














attaching a visual priority to one or more cells used by the electronic form; 

obtaining the display width, a viewing orientation of the mobile device; 

displaying on the mobile device one or more cells used in the electronic form based on said display width, said viewing orientation and said visual priority.
1. A method of displaying an electronic form on a mobile device, comprising: providing a processor functionally coupled to a memory; storing code in the memory; executing with the processor the code to display on at least two screens of the mobile device one or more repeats comprised of one or more cells, wherein the at least two screens comprise a top down hierarchy; filling out at least one of the one or more cells with a value; providing on a top level screen of the at least two screens a summary of at least some of the values filled out on each screen; 



attaching a visual priority to the one or more cell used in the electronic form; 

obtaining a display width of the at least two screens; 

and adapting the number of cells to be displayed on each screen based on said display width and on the visual priority attached to the one or more cell; setting a minimum width for each of said one or more cells and displaying the cells that can meet the minimum width based on said display width; changing the number of cells that are displayed based on a viewing orientation of the mobile device; splitting at least one of the screens into two screens that are viewable at 


2. The method of claim 1, wherein the summary comprises a sum, average, minimum, maximum, count, or a median of the at least some of the values filled out on each screen. 
3. A mobile device for displaying an electronic form comprising: 

a processor configured to execute code to display on a screen of the mobile device one or more cells and to 




attach a visual priority to the one or more cells used in the electronic form, 

to obtain a display width of the screen, detect a change in viewing orientation and adapt a number of cells to be displayed on the screen based at least in part on the display width, a viewing orientation of the mobile device and the visual priority attached to the one or more cells.
4. A mobile device for displaying an electronic form comprising: 

a processor functionally coupled to a memory; and code stored in the memory, wherein the processor is configured to execute the code to display on at least two screens of the mobile device one or more repeats comprised of one or more cells, 

attach a visual priority to the one or more cell used in the electronic form, 
obtain a display width of the at least two screens, and adapt the number of cells to be displayed on each screen based on said display width and on the visual priority attached to the one or more cell, wherein the at least two screens comprise a top down hierarchy, and wherein when at least one of the one or more cells is filled with a value, a summary of at least some of the values is provided on a top level screen of the at least two screens; wherein the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width; and the number of cells displayed is modified when the display width changes; and wherein the processor is configured to split at least one of the screens into two screens that are viewable at the same time and to modify the number of cells to be displayed within each of the split screens. 

4. … wherein the at least one of the one or more cells is filled with one or more values and a summary of at said values.
4. … wherein when at least one of the one or more cells is filled with a value, a summary of 


wherein a summary comprises a sum, average, minimum, maximum, count, or a median of at least some of the values.
4. … wherein the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width; and the number of cells displayed is modified when the display width changes


5…wherein the summary comprises a sum, average, minimum, maximum, count, or a median of at least some of the values. 



Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seto et al. (US 20160132195 A1).

As to Claim 1:
Seto teaches a method of displaying an electronic form on a mobile device, comprising: 

attaching a visual priority to one or more cells used by the electronic form (display size is a measurement of viewable area for display on a processing device … display size may be associated with a nominal size value … identifies a type or version of the processing device and executes a fetch of data to identify system information of the processing device … determine a value associated with display size of a processing device … evaluate display form factors; paragraphs 0052- 0054, 0061, and 0062); 

obtaining the display width, a viewing orientation of the mobile device (in response to detecting that the display size is less than or equal to a threshold value … defining a layout for application command control user interface menu based on the display size; paragraphs 0004 and 0052- 0054);

displaying on the mobile device one or more cells used in the electronic form based on said display width, said viewing orientation and said visual priority (an application may be a mobile application that operates on processing devices having a display screen size less than or equal to a threshold value … where a display size associated with a processing device is detected … detecting of the display size comprises detecting a measurement value for screen diagonal of a display of a processing device. In another example, detecting of the display size comprises detecting a display width (e.g. width of the display for the processing device or operating size of a display window for an application executing on the processing device). Examples of a display size may comprise physical image size or logical image size; paragraphs 0048-0052). As to Claim 2:
Seto teaches displaying a summary of said cells comprising one or more of a sum, average, minimum, maximum, count, or a median of values in said one or more cells (determining a height and/or width is determined for defined display space of the application command control UI menu within an application … a minimized state in order to make best use of limited display space that may be available … determining a maximum number of rows of UI elements; paragraphs 0056-0060).As to Claim 3:
Seto teaches a mobile device for displaying an electronic form comprising: 

a processor configured to execute code to display on a screen of the mobile device one or more cells (An application command control hosts a majority of an application's command set, organized in a hierarchical structure of individual palettes, chunks, and commands … Each of the top-level palettes and the drill-in palettes is a collection or grouping of rows comprising one or more selectable commands or command elements ... a collection of rows comprising one or more selectable command elements … may be displayed to break up different commands or chunks of commands; paragraphs 0075-0079) and to attach a visual priority to the one or more cells used in the electronic form, to obtain a display width of the screen (Display size is a measurement of viewable area for display on a processing device … display size may be associated with a nominal size value … identifies a type or version of the processing device and executes a fetch of data to identify system information of the processing device … determine a value associated with display size of a processing device … evaluate display form factors; paragraphs 0052- 0054, 0061, and 0062), detect a change in viewing orientation and adapt a number of cells to be displayed on the screen based at least in part on the display width (a display size associated with a processing device is detected … Display classes may be changes over time based on programmer prerogative, analysis/testing/use cases, etc; paragraphs 0052-0054), a viewing orientation of the mobile device and the visual priority attached to the one or more cells (in response to detecting that the display size is less than or equal to a threshold value … defining a layout for application command control user interface menu based on the display size; paragraphs 0004 and 0052- 0054). As to Claim 4:
Seto teaches the at least one of the one or more cells is filled with one or more values and a summary of at said values (operation 506 may comprise determining a maximum number of rows of UI elements for a palette of the application command control UI menu based on the defined display space available for the application command control UI menu. Operation 506 may further comprise determining a maximum number of UI elements per row may be determined for a palette of the application command control UI menu. In some examples, operation 506 may further comprise determining a number of palettes to include in the application command control UI menu… evaluation of a display size of a processing device may determine that a diagonal of a display for a processing device is four inches wide, and the display of the processing device has a resolution that is 360 pixels in width by 640 pixels in length. Thus, the UI definition data may be programmed to determine that for a display having an effective pixel width of 360 pixels, a maximum of 8 rows should be displayed each having a maximum of 4 commands per row. In another example, evaluation of the processing device may determine that a diagonal of a display for a processing device is 5.5 inches wide, and the display of the processing device has a resolution that is 512 pixels in width by 853 pixels in length, displaying up to 12 rows and up to 6 commands per row of commands in palettes based on rule sets applied for the detected size/display class; paragraph 0059). As to Claim 5:
Seto teaches the processor sets a minimum width for each of said one or more cells and displays the cells that can meet the minimum width based on said display width (display class is a value that may be determined based a maximum display size … display class designations including minimum and/or maximum values for ranges of display classes can be defined in any possible way that can be useful in defining user interface interaction … a first display class may correspond to a range for devices having displays between 0 and 3 inches and a minimum value of a second display class … and set the minimum value of the second display class at 3.1 inches; paragraphs 0052-0054); and the number of cells displayed is modified when the display width changes (commands can be adaptively displayed within the define display space as well as dynamically changes based on a device size (e.g., processing devices having varying display sizes; paragraphs 0069-0073) wherein a summary comprises a sum, average, minimum, maximum, count, (display class designations including minimum and/or maximum values for ranges of display classes can be defined in any possible way that can be useful in defining user interface interaction … a first display class may correspond to a range for devices having displays between 0 and 3 inches and a minimum value of a second display class may take into account a maximum value of the first display class (e.g., 3 inches) and set the minimum value of the second display class at 3.1 inches, for instance; paragraphs 0054, 0059, and 0060).

Conclusion


6.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

Contact information



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday from 9:00 AM- 5:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352. 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176